DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claim 1 has been amended.
Claims 2-20 have been previously presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 20 is rejected under 35 U.S.C. 101 because claim 20 recites: “…one or more memories; and one or more programs stored in the one or more memories…”. However, the memories recited in claim 20 covers transitory signal carrier storage, as disclosed in the applicant’s Specification of the PGPUB(US2021/0019954) in [0141] lines 1-4: “…logic and/or data that is embodied in/or retrievable from device, medium, signal, or carrier, e.g., a data storage device…”. However, claim 20 may be amended to narrow the claim to cover only statutory non-transitory memory embodiments by amending the claim to recite “…one or more non-transitory memories; and one or more programs stored in the one or more non-transitory memories…”. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zakhor et al.(hereinafter “Zakhor”, US 2017/0148211) in view of Zhang et al.(hereinafter “Zhang”, US Patent 8,705,893).
	Regarding claim 1, Zakhor teaches a computer implemented system (0016 lines 1-3), comprising: 
5one or more processors (0016 lines 1-1-7); one or more non-transitory memories (0016 lines 1-7); and one or more programs stored in the one or more non-transitory memories, wherein the one or more programs executed by the one or more processors (0016 lines 1-9): 
receive a floorplan of a scene (0030 lines 2-9); 
generate a map representing the floorplan in two dimensions or three dimensions (Fig. 1: 110); 
Methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device are presented, the methods including: causing the electronic computing device to capture the building scan, where the building scan includes a number of scan points; pre-processing scan data from the building scan; generating an octree and a 2.5D model from the pre-processed scan data; extracting interior and exterior volumes from the octree model and the 2.5D model; and meshing the extracted volumes to generate a 3D object geometry and a 3D building geometry…“); and 
associate the scan with the floorplan, or register floorplan coordinates of 15the floor plan with scan coordinates of the scan so as to populate the map with the object correctly positioned in the map (0042 lines 1-30). However, Zakhor fails to teach provide one or more tools for tracing a layout of the floorplan so as to generate an 10annotated floorplan, a map representing the annotated floorplan, and the annotated floorplan. Zhang teaches provide one or more tools for tracing a layout of the floorplan so as to generate an 10annotated floorplan (col. 6 lines 39-46 and col. 19 lines 25-32), a map representing the annotated floorplan (col. 3 lines 51-63), and the annotated floorplan (col. 6 lines 39-46). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor with the annotation of Zhang because this modification would improve display of a virtual floorplan though enabling a user to visually emphasize important areas of interest within the floorplan.
Regarding claim 5, Zakhor teaches obtain the scan of object in a room of the scene comprising an interior scene mapped 10using the floorplan (0030 lines 20-28), wherein the scan identifies the object using a mesh (0021 lines 1-14); and orient the mesh with the floorplan (0022 lines 1-10).
Regarding claim 6, Zakhor teaches wherein the one or more programs orient the mesh so that a wall of the room identified using the mesh (0021 lines 1-14) is aligned with a cartesian axis of the 15floorplan coordinates (0042 lines 13-18).
Regarding claim 11, Zakhor teaches further comprising the one or more programs 15indicating objects identified in the mesh on the floorplan (0021 lines 1-14).
Regarding claim 13, Zakhor fails to teach annotate the layout with a meaningful label that is translatable to a glanceable visual signal or an audio signal. Zhang teaches annotate the layout with a meaningful label that is translatable to a glanceable visual signal (col. 19 lines 5-10) or an audio signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor with the annotation of Zhang because this modification would improve display of a virtual floorplan though enabling a user to visually emphasize important areas of interest within the floorplan.
Regarding claim 14, Zakhor fails to teach wherein the visual signal or audio signal identifies a room, a lobby, an entrance, a windows, center court, or an atrium and the scene comprises an 30interior or exterior space of a business, residence, public building, university, or plaza. Zhang teaches wherein the visual signal or audio signal identifies a room (col. 19 lines 5-10), a lobby, an entrance, a windows, center court, or an atrium and the scene comprises an 30interior or exterior space of a business, residence, public building, university, or plaza. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor with the annotation of Zhang because this modification would improve display of a virtual floorplan though enabling a user to visually emphasize important areas of interest within the floorplan.
Regarding claim 15, Zakhor fails to teach partitioning the layout of the space so as to create the labels comprising navigation information useful for navigating within the space. Zhang teaches partitioning the layout of the space so as to create the labels comprising navigation information useful for navigating within the space (Fig. 12: 502). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor with the annotation of Zhang because this modification would improve display of a virtual floorplan though enabling a user to visually emphasize important areas of interest within the floorplan.
Regarding claim 17, Zakhor teaches wherein the one or more programs display the map on a display of a mobile device (0003 lines 1-7).  
Regarding claim 19, Zakhor teaches a computer implemented method (0016 lines 1-3), comprising: 
15receiving a floorplan of a scene (0030 lines 2-9); 
generating a map representing the floorplan in two dimensions or three dimensions (Fig. 1: 110); 
20receiving a scan of an object in a space in the floorplan (0006 lines 1-17: “Methods for indoor 3D surface reconstruction and 2D floor plan recovery by segmenting a number of objects and building structure elements from a building scan using an electronic computing device are presented, the methods including: causing the electronic computing device to capture the building scan, where the building scan includes a number of scan points; pre-processing scan data from the building scan; generating an octree and a 2.5D model from the pre-processed scan data; extracting interior and exterior volumes from the octree model and the 2.5D model; and meshing the extracted volumes to generate a 3D object geometry and a 3D building geometry…“); 
associating the scan with the floorplan, or registering floorplan coordinates of the floor plan with scan coordinates of the scan so as to populate the map with the object correctly positioned in the map (0042 lines 16-19). However, Zakhor fails to teach provide one or more tools for tracing a layout of the floorplan so as to generate an 10annotated floorplan, a map representing the annotated floorplan, and the annotated floorplan. Zhang teaches provide one or more tools for tracing a layout of the floorplan so as to generate an 10annotated floorplan (col. 6 lines 39-46 and col. 19 lines 25-32), a map representing the annotated floorplan (col. 3 lines 51-63), and the annotated floorplan (col. 6 lines 39-46). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor with the annotation of Zhang because this modification would improve display of a virtual floorplan though enabling a user to visually emphasize important areas of interest within the floorplan.
Regarding claim 2520, Zakhor teaches a computer implemented system for diagramming a space (0006 lines 1-10), comprising: 
5one or more processors (0016 lines 1-1-7); one or more memories (0016 lines 1-7); and one or more programs stored in the one or more memories, wherein the one or more programs executed by the one or more processors (0016 lines 1-9): 
obtain a layout of the space (0030 lines 2-9). 30Zakhor fails to teach annotate the layout with a meaningful label that is translatable to a glanceable visual signal or an audio signal. Zhang teaches annotate the layout with a meaningful label that is translatable to a glanceable visual signal (col. 19 lines 5-10) or an audio signal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor with the annotation of Zhang because this modification would improve display of a virtual floorplan though enabling a user to visually emphasize important areas of interest within the floorplan.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zakhor in view of Zhang, in further view of Zampini, II et al.(hereinafter “Zampini”, US 2019/0132815).
Regarding claim 3, Zakhor and Zhang fail to teach further comprising converting the floorplan coordinates into GeoJSON format. Zampini teaches further comprising converting the floorplan coordinates into GeoJSON format (0241 lines 5-9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor and annotation of Zhang with the floorplan format of Zampini because this modification would streamline editing of floorplan data through storing the floorplan in a format compatible with a plurality of computing devices known in the art to enable multiple users to effectively analyze and edit the floorplan data.
Regarding claim 18, Zakhor and Zhang fail to teach wherein the label comprises a feature corresponding to a presence of a visible sign or a sound-emitting source. Zampini teaches wherein the label comprises a feature corresponding to a presence of a visible sign (Fig. 3) or a sound-emitting source. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor and annotation of Zhang with the floorplan format of Zampini because this modification would streamline editing of floorplan data through storing the floorplan in a format compatible with a plurality of computing devices known in the art to enable multiple users to effectively analyze and edit the floorplan data.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zakhor in view of Zhang, in further view of Chao et al.(hereinafter “Choi”, US 2015/0237509).
Regarding claim 516, Zakhor and Zhang fail to teach further comprising the one or more programs obtaining the navigation information from a database populated using crowdsourcing. Chao teaches further comprising the one or more programs obtaining the navigation information from a database populated using crowdsourcing (0004 lines 1-9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floorplan of Zakhor and annotation of Zhang with the crowdsourcing data of Chao because this modification would aid the navigation of a floorplan through utilizing crowdsourcing to properly annotate the floorplan thereby providing relevant traversal options related to the floorplan.

Allowable Subject Matter
In regards to claims 2, 4, 7-10 and 12, though Zakhor teaches a scan of an object in a space representing a floorplan (0006 lines 1-17), the prior art fails to teach the limitations of claims 2, 4, 7-10 and 12. Therefore, claims 2, 4, 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 07/29/21 have been fully considered but they are not persuasive.
The 35 U.S.C. 101 rejection of claims 1-18 has been withdrawn due to the amendments to claim 1 to provide statutory non-transitory memories. The 35 U.S.C. 101 rejection of claim 20 has been maintained due to claim 20 reciting “…one or more memories; and one or more programs stored in the one or more memories…”, which covers nonstatutory memories. 
In regards to claim 1, the applicant’s arguments state that Zhang fails to describe associate the scan with the annotated floorplan, or register floorplan coordinate of the annotated floor plan. However, Zakhor clearly teaches associating scanned floor information with a generated floor plan, in which the coordinate position values associated with the floor plan are generated with the scan information (0042 lines 1-30: “…an illustrative representation of top-down 2D histogram 700 of a generated model in accordance with embodiments of the present invention. The octree data structure disclosed above represents full 3D volumetric information about a scanned environment. These values can span across several scanned floors of an environment (or building) and may be utilized…this data may be compiled to present a 2D visualization of the modeling environment…By generating a sum for each xy-position of these values, which intersects all nodes along a vertical column, the expected "open height" may be determined.  This value indicates how much of the model is labeled interior at each xy-position, yielding a map of the 2D representation of each level.  FIG. 7 is an example of this top-down 2D histogram embodiment…the output includes partial scans of the exterior area of the building, which may be observed through windows and doors to the outside. These artifacts can be removed by performing an intersection test with the generated floor plan of the environment.“).  Therefore, the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Zakhor in view of Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 2699